Holcomb, C. J.
Plaintiff sued to recover a bonus alleged to have been agreed, by one of defendant’s officers, defendant would pay to plaintiff in addition to a monthly salary for services as salesman and office man. The alleged bonus was payable yearly at the end of each year of employment in the sum of between four and five hundred dollars. There is testimony that, at the end of the first year, an officer of defendant company requested plaintiff to agree to a post*205ponement of the payment of the bonus, holding out to plaintiff that there would be added compensation accruing to plaintiff for the delay. The same thing occurred as to the accumulated bonus at the end of the second year, and again at the end of the third year of employment. Plaintiff testified that the vice president and secretary of defendant company repeatedly promised during the three and one-half years of employment that the bonus would be paid and that it was owed to the plaintiff, and that not until his discharge did the defendant absolutely refuse payment or deny liability for the debt. All of this testimony on the part of the plaintiff is directly denied by the testimony of defendant’s witnesses.
The defendant set up as an affirmative defense an item of $194.63 which it claimed was owing to it from the plaintiff as the unpaid balance due on a purchase of stock which plaintiff had made and which had been paid for by defendant.
At the close of the plaintiff’s testimony, the defendant moved for a nonsuit, which the court denied, and the case was submitted to the jury, which returned a verdict in favor of the plaintiff in the sum of $500. A motion'for new trial, and for judgment non obstante veredicto, based upon the statutory grounds, were by the court denied. Although the transcript does not contain the judgment entered upon the verdict, the defendant has appealed from that judgment to this court.
Appellant first contends that the trial court erred in denying his motion for a nonsuit at the end of the respondent’s testimony. It is argued that the alleged contract was unenforcible in law because too indefinite and uncertain. We do not consider that, within limits, the contract was so indefinite or uncertain as to compel the conclusion that there was no meeting of the *206minds of the parties. If the testimony of the plaintiff is to be believed, it is easy to conceive that the parties agreed that the bonus should have a minimum of $400 and a range of $100. The limits were fixed with reasonable certainty.
Another argument advanced in behalf of the motion for a nonsuit is that the cause of action was barred by the statute of limitations. The first year of service expired in Juue, 1912, the second in June, 1913, the third in June, 1914, and the plaintiff was discharged from the employ of the company on January 7, 1915. This suit was not commenced until in December, 1917. The record is not without testimony showing that the original contract of hiring was for an entire period of three or four years. The fact that the salary was to be paid monthly, or that the bonus was to be paid ■yearly, would not start the running of the statute of limitations, but it would commence only when the services were terminated. As said in 25 Cyc. 1076:
“As against a cause of action to recover compensation for services rendered under an entire indivisible contract, the statute begins to run when and only when the services are terminated and the work completed, although the work may consist of numerous parts or items and although the contract provides that the compensation shall be made at stated intervals or in installments.”
In 17 R. C. L. at page 797 we find the following:
“But where the matters specified in the claim are the outgrowth of an entire contract for continuous labor or services, the demand will be considered as an entire one and the statute will not attach until the completion of the contract.”
See, also, Schorick v. Bruce, 21 Iowa 305; O'Brien v. Sexton, 140 Ill. 517, 30 N. E. 461; Iron Mountain & Helena R. v. Stansell, 43 Ark. 275; Catholic Bishop of Chicago v. Bauer, 62 Ill. 188.
*207Appellant complains that the court submitted to the jury the determination of the facts governing the question as to when the statute commenced to run. The fact as to whether the hiring was for a continuous period would determine whether it was entire or not; and as to whether there was a promised consideration for delay in making payment of the bonus was also in dispute and properly left to the jury.
We are not impressed with other errors complained of by appellant. It is true that, had we been the triers of the facts, we might have decided the questions differently than did the jury, hut we do think there was such dispute on every material issue in this case as to properly submit it to the jury and that the verdict should not he disturbed. •
Judgment affirmed.
Parker, Mackintosh, Main, and Mitchell, JJ., concur.